       Case 1:18-cv-04111-AJN-OTW Document 78 Filed 03/31/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
Trustees of the New York City District Council
of Carpenters Pension Fund, Welfare Fund,
Annuity Fund, Apprenticeship, Journeyman
Retraining, Educational and Industry Fund, et al.,

                                   Plaintiffs,                     18 CIVIL 4111 (AJN)

                 -against-                                             JUDGMENT

Manny P. Concrete Company, Inc.,

                                    Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated April 30, 2020, and the Order dated March 30,

2021, the Court GRANTS Plaintiffs’ motion for summary judgment and DENIES Defendant’s

cross motion. Defendant is ORDERED to pay Plaintiffs $22,477.77. Defendant is also

ORDERED to pay Plaintiffs their reasonable attorney’s fees and costs. The Court will refer the

calculation of reasonable fees to Magistrate Judge Wang by separate order. The Court also notes

that much of Defendant’s briefing consists not of legal argument, but of excerpts of emails

between Defendant’s counsel and Plaintiffs’ counsel. The emails, all attached as exhibits, consist

of unprofessional attacks against opposing counsel, and Defendant’s counsel repeats those

attacks in its brief. None of this is relevant to the legal issues presented in this case. In addition,

as the Court has noted, Defendant’s response to Plaintiff’s Rule 56.1 Statement facially did not

comply with the Federal Rules of Civil Procedure or this District’s Local Rules. Nor did

Defendant even submit a Rule 56.1 Statement supporting its cross-motion for summary

judgment. The Court admonishes Defendant’s counsel for this behavior and advises counsel

against such actions in future litigation.
       Case 1:18-cv-04111-AJN-OTW Document 78 Filed 03/31/21 Page 2 of 2




Before the Court is Magistrate Judge Ona T. Wang’s January 28, 2021 Report & Recommendation

recommending that the Court grant (1) Plaintiffs’ motion for attorneys’ fees and costs in the amount

of $42,682.87 and (2) Plaintiff’s request for post-judgment interest. Dkt. No. 76 (“R & R”). As of

March 30, 2021, no objection to the R & R have been filed, and the deadline for objections have

passed. Thus, the Court reviews the R & R for clear error, and it finds none. The Court therefore

adopts the R & R in its entirety and GRANTS (1) Plaintiffs’ motion for attorneys’ fees and costs in

the amount of $42,682.87 and (2) Plaintiff’s request for post-judgment interest, with interest to

accrue at the statutory rate set forth in 28 U.S.C. § 1961.; accordingly, the case is closed.

Dated: New York, New York
       March 30, 2021



                                                                   RUBY J. KRAJICK
                                                               _________________________
                                                                     Clerk of Court
                                                        BY:
                                                               _________________________
                                                                     Deputy Clerk
